DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation-in-part of US Application, 15/698324, now US Patent No. 11318424.  It is noted that in particular, paragraphs [67]-[69] of the specification of US’324 support multiple membranes and three or more chambers.  Instant claim 10 contains a photoactive dye (the last one listed) that is not contained in US’324.  Thus, instant claims 1-9 and 11-20 have the filing date of US’324, 7 September 2016.  Instant claim 10 has the filing date of the instant application, 27 March 2019.  See MPEP 2139.01 (B).
Affidavits
The Affidavits submitted 2 July 2021 have been considered.  As stated in US’324, ProQuest indicates that the month and day of publication of the Reiter thesis as 3 December 2015.  However, this is still within the one year grace period based upon the provisional application 62/384503 having a filing date of 7 September 2016.  Therefore, the Reiter thesis does not qualify as prior art for claims 1-9 and 11-20, but still does qualify as prior art for instant claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardo (US 20180065095) as submitted on Applicant's Information Disclosure Statement on 5 May 2022.
In regards to claim(s) 10, Ardo discloses an ion-pumping membrane system for use in ion-exchange or ion-transport (IX) process, the membrane having a photoacid as instantly claim and covalently bound, the photoacid being regenerative and reversible (claims 1, 9 and 10).  Ardo discloses a deionization system with two or more IX membranes so as partition a chamber into two or more chamber compartments ([67]-[69]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11318424 in view of Sui (US 8764957 B2) as submitted on Applicant's Information Disclosure Statement on 5 May 2022.  US’424 discloses an ion-pumping membrane system with the membrane having a photoactive dye covalently bound and configured to undergo a regenerative and reversible light-driven dissociation/association reaction, however US’424 does not explicitly disclose a chamber with two or more membranes divided into two or more chamber compartments.  Sui pertains to water treatment (abstract) and is therefore in the same field of endeavor as US’424.  Sui discloses a system with multiple chamber compartments divided by multiple membranes (Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and method of US’424 with Sui’s multiple chamber compartments divided by multiple membranes because Sui teaches such allows for a decrease in the presence of scale forming species in aqueous systems (Sui, col. 1, lines 15-20).
Response to Arguments
Applicant's arguments filed 2 July 2021 have been fully considered and are persuasive to remove the Reiter thesis as prior art.  However, please explanations above for priority, double patenting and a prior art rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794